          Case 1:21-cv-00862-LGS Document 24 Filed 07/23/21 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                  Fax: 718-740-2000
Employment and Labor Lawyer                                           Web: www.abdulhassan.com

                                        July 22, 2021

Via ECF                                 Application GRANTED. Plaintiff shall file her motion for
                                        settlement approval by August 23, 2021.
Hon. Lorna G. Schofield, USDJ
United States District Court, SDNY      Dated: July 23, 2021
500 Pearl Street                               New York, New York
New York, NY 10007
Tel: 212-805-0288

                        Re: Torres v. 1100 Jefferson Associates, L.LC.
                            Case No: 21-CV-00862 (LGS)(RWL)
                            Motion for Extension of Time
Dear Judge Schofield:

       My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a 30-day extension of the July 22, 2021 deadline for Plaintiff to file her motion for
settlement approval. This request is being made because the additional time is needed in light of
a pending action in housing court involving the Plaintiff and a successor landlord - resolution of
which is in sight, and which should bring finality in this case and across the board. One prior
request for an extension of this deadline was made and granted.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF



                                                 1
